


Exhibit 10.41

 

FORM OF

AIR LEASE CORPORATION

GRANT NOTICE FOR 2014 EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNITS (DEFERRAL)

 

FOR GOOD AND VALUABLE CONSIDERATION, Air Lease Corporation (the “Company”)
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Air Lease Corporation 2014 Equity Incentive Plan
(the “Plan”), and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, each as
amended from time to time.  Each restricted stock unit subject to this Award
represents the right to receive one share of the Company’s Class A common stock,
par value $0.01 (the “Common Stock”), subject to the conditions set forth in
this Grant Notice, the Plan, and the Standard Terms and Conditions.  This Award
is granted pursuant to the Plan and is subject to and qualified in its entirety
by the Standard Terms and Conditions.

 

Name of Participant:

 

Grant Date:

 

Number of restricted stock units subject to the Award:

 

Vesting Schedule:

See Schedule A attached hereto.

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

AIR LEASE CORPORATION

 

 

 

 

Participant Signature

By

 

 

 

Title:

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Restricted Stock Units will be subject to time vesting conditions, and will
vest as follows:

 

·                  The Restricted Stock Units will vest in full on the first
anniversary of the Grant Date, unless the Participant has a Termination of
Service before such date.

 

·                  If Participant has a Termination of Service in connection
with Change in Control before the first anniversary of the Grant Date, the
Restricted Stock Units will vest in full upon such Termination of Service.

 

·                  If the Participant has a Termination of Service for any
reason other than a Change in Control before the first anniversary of the Grant
Date, the Restricted Stock Units will vest on a prorated daily basis according
to the number of days between the Grant Date and Termination of Service, divided
by 365.

 

2

--------------------------------------------------------------------------------


 

AIR LEASE CORPORATION

STANDARD TERMS AND CONDITIONS FOR
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNITS (DEFERRAL)

 

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Air Lease Corporation 2014 Equity Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Committee or
the Board of Directors that specifically refers to these Standard Terms and
Conditions.  In addition to these Terms and Conditions, the restricted stock
units shall be subject to the terms of the Plan, which are incorporated into
these Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

 

1.                                      TERMS OF RESTRICTED STOCK UNITS; VESTING
OF RESTRICTED STOCK UNITS

 

(a)                                 Air Lease Corporation, a Delaware
corporation (the “Company”), has granted to the Participant named in the Grant
Notice provided to said Participant herewith (the “Grant Notice”) an award of a
number of restricted stock units (the “Award” or the “Restricted Stock Units”)
specified in the Grant Notice.  Each Restricted Stock Unit represents the right
to receive one share of the Company’s Class A common stock, $0.01 par value per
share (the “Common Stock”), upon the terms and subject to the conditions set
forth in the Grant Notice, these Standard Terms and Conditions and the Plan,
each as amended from time to time.  For purposes of these Standard Terms and
Conditions and the Grant Notice, any reference to the Company shall include a
reference to any Subsidiary.

 

(b)                                 The Award shall not be vested as of the
Grant Date set forth in the Grant Notice and shall be forfeitable unless and
until otherwise vested pursuant to the terms of the Grant Notice and these
Standard Terms and Conditions.  After the Grant Date, subject to termination or
acceleration as provided in these Standard Terms and Conditions and the Plan,
the Award shall become vested as described in the Grant Notice with respect to
that number of Restricted Stock Units as set forth in Schedule A of the Grant
Notice.

 

2.                                      DIVIDEND EQUIVALENT RIGHTS

 

(a)                                 Each Restricted Stock Unit granted hereunder
is hereby granted in tandem with a corresponding dividend equivalent right. 
Such dividend equivalent right shall entitle the Participant to have a
hypothetical bookkeeping account (established and maintained for purposes of
tracking the Restricted Stock Units and any additional Restricted Stock Units
credited to such account in respect of dividend equivalent rights in accordance
with this Section 2(a)) (the “Account”) that is credited upon the Company’s
payment of dividends to stockholders of outstanding shares of Common Stock if
the dividend equivalent right is or was outstanding on the applicable Common
Stock record date.  Subject to Section 2(c) hereof, when such dividends are so
declared, the following shall occur:

 

(i)                                     on the date that the Company pays a cash
dividend in respect of outstanding shares of Common Stock, the Company shall
credit the Participant’s Account

 

3

--------------------------------------------------------------------------------


 

with a number of full and fractional Restricted Stock Units equal to the
quotient of (A) the total number of Restricted Stock Units credited to the
Account that are vested but not yet distributed (including any Restricted Stock
Units granted hereunder and any additional Restricted Stock Units credited with
respect to dividend equivalent rights), multiplied by the per share dollar
amount of such dividend, divided by (B) the Fair Market Value of a share of
Common Stock on the date such dividend is paid,

 

(ii)                                  on the date that the Company pays a Common
Stock dividend in respect of outstanding shares of Common Stock, the Company
shall credit the Participant’s Account with a number of full and fractional
Restricted Stock Units equal to the product of (A) the total number of
Restricted Stock Units credited to the Account that are vested but not yet
distributed (including any Restricted Stock Units granted hereunder and any
additional RSUs credited with respect to dividend equivalent rights), multiplied
by (B) the number of shares of Common Stock distributed with respect to such
dividend per share of Common Stock, or

 

(iii)                               on the date that the Company pays any other
type of distribution in respect of outstanding shares of Common Stock, the
Company shall credit the Participant’s Account in an equitable manner based on
the total number of Restricted Stock Units held in the Account, as determined in
the sole discretion of the Committee.

 

(b)                                 To the extent that any additional Restricted
Stock Units are credited to the Participant’s Account in respect of the
Participant’s dividend equivalent rights, such additional Restricted Stock Units
shall be deemed granted and fully vested as of the applicable dividend payment
date set forth in Sections 2(a)(i) — 2(a)(iii) hereof and shall also carry
corresponding dividend equivalent rights.

 

(c)                                  Dividend equivalent rights shall remain
outstanding from the Grant Date (or later date of grant of such dividend
equivalent right in connection with the Company’s payment of a dividend) through
the earlier to occur of (i) the termination or forfeiture for any reason of the
Restricted Stock Unit to which such dividend equivalent right corresponds, or
(ii) the delivery to the Participant of the share of Common Stock underlying the
Restricted Stock Unit to which such dividend equivalent right corresponds.  For
the avoidance of doubt, if a dividend equivalent right terminates after the
applicable Common Stock record date for a Company dividend and prior to the
corresponding payment date thereof, the Participant shall still be entitled to
payment of the dividend equivalent right amount determined in accordance with
this Section 2, if and when the Company pays the underlying dividend; provided,
however, that such dividend equivalent right amount shall be made in cash
(rather than Restricted Stock Units).

 

(d)                                 Dividend equivalent rights and any amounts
that may become distributable in respect thereof shall be treated separately
from the Restricted Stock Units and the rights arising in connection therewith
for purposes of the designation of time and form of payments required by
Section 409A (defined below).

 

4

--------------------------------------------------------------------------------


 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Subject to Section 6(b) hereof, shares of Common Stock underlying the Restricted
Stock Units shall, to the extent vested, be delivered to the Participant (or the
Participant’s permitted transferee, if applicable) on the thirtieth (30th) day
following the earliest to occur of: (i) the date of the Participant’s
“separation from service” from the Company or any affiliate within the meaning
of Section 409A(a)(2)(A)(i) of the Code (a “Separation from Service”), (ii) the
date of the occurrence of a “change of control event” (within the meaning of
Code Section 409A) with respect to the Company, [and] (iii) the date of the
Participant’s death [ADD THE FOLLOWING IF PARTICIPANT ELECTED A FIXED DATE
DISTRIBUTION:][, and (iv) [              ]].  Notwithstanding anything to the
contrary contained herein, the exact payment date of any Restricted Stock Units
shall be determined by the Company in its sole discretion (and the Participant
shall not have a right to designate the time of payment).

 

4.                                      RIGHTS AS STOCKHOLDER

 

Except as provided in Section 2 with respect to dividend equivalent rights, the
Participant shall have no voting rights or the right to receive any dividends
with respect to shares of Common Stock underlying Restricted Stock Units unless
and until such shares of Common Stock are reflected as issued and outstanding
shares on the Company’s stock ledger.

 

5.                                      RESTRICTIONS ON RESALES OF SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

 

6.                                      TAXES

 

(a)                                 Income Taxes.  The Participant will be
responsible to pay all taxes that are imposed on him with respect to the
Restricted Stock Units, and the Company will comply with its reporting
obligations with respect to the Restricted Stock Units. Under current law, the
Company will not have any tax withholding obligations with respect to Restricted
Stock Units granted to non-employee Directors. If any tax withholding
obligations become applicable with respect to these Restricted Stock Units, the
Company shall not deliver shares in respect of any Restricted Stock Units unless
and until the Participant has made arrangements satisfactory to the Committee to
satisfy applicable withholding tax obligations. The Company may, at its option,
elect to withhold Common Stock issuable in connection with the settlement of the
Restricted Stock Units in satisfaction of such withholding tax obligations, and
the Participant hereby consents to such withholding. The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be

 

5

--------------------------------------------------------------------------------


 

withheld by law in connection with the delivery of the Restricted Stock Units
from any amounts payable by it to the Participant.

 

(b)                                 Section 409A.

 

(i)                                     To the extent applicable, these Standard
Terms and Conditions shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder (“Section 409A”), including without limitation any such
regulations or other guidance that may be issued after the Grant Date. 
Notwithstanding any other provision of the Plan, the Grant Notice or these
Standard Terms and Conditions, if at any time the Committee determines that the
Restricted Stock Units (or any portion thereof) may be subject to Section 409A,
the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or
these Standard Terms and Conditions, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate for
the Restricted Stock Units to be exempt from the application of Section 409A or
to comply with the requirements of Section 409A.

 

(ii)                                  Notwithstanding anything to the contrary
in the Grant Notice or these Standard Terms and Conditions, no amounts shall be
paid to the Participant under the Grant Notice and these Standard Terms and
Conditions during the six (6)-month period following the Participant’s
Separation from Service to the extent that the Committee determines that the
Participant is a “specified employee” (within the meaning of Section 409A) at
the time of such Separation from Service and that paying such amounts at the
time or times indicated in these Standard Terms and Conditions would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period
(or such earlier date upon which such amount can be paid under Section 409A
without being subject to such additional taxes), the Company shall pay to the
Participant in a lump-sum all amounts that would have otherwise been payable to
the Participant during such six (6)-month period under the Grant Notice and
these Standard Terms and Conditions.

 

7.                                      NON-TRANSFERABILITY OF AWARD

 

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Committee, the Restricted Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of.

 

8.                                      OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock

 

6

--------------------------------------------------------------------------------


 

Units.  Any prior agreements, commitments or negotiations concerning the
Restricted Stock Units are superseded.

 

9.                                      LIMITATION OF INTEREST IN SHARES SUBJECT
TO RESTRICTED STOCK UNITS

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Restricted
Stock Units.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s service nor limit in
any way the Company’s right to terminate the Participant’s service at any time
for any reason.

 

10.                               GENERAL

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.

 

11.                               ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the

 

7

--------------------------------------------------------------------------------


 

Subsidiaries, the Plan, and the Restricted Stock Units via Company web site or
other electronic delivery.

 

8

--------------------------------------------------------------------------------
